DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pre-Amendment filed on 10/01/2020 has been entered. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hook et al (US Pub 2016/0153888).
Regarding claim 16, Hook (figs. 1a-1j) teaches a method for forming an electronic package assembly, the method comprising:

exposing the glass substrate to the etchant, thereby selectively etching a portion of the glass cladding layer and forming one or more cavities (well 6, [0110]) in the glass substrate; and
positioning a micro-electronic component (microfluidic type configuration, [0114]) within the one or more cavities of the glass substrate.
Regarding claim 17, Hook teaches the method of claim 16, wherein exposing the glass substrate to the etchant comprises selectively etching all of the glass cladding layer at the one or more open regions ([0110]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sikka et al (US Pub 2019/0295952) in view of Hook et al (US Pub 2016/0153888).
Regarding claim 1, Sikka (fig. 1) teaches an electronic package assembly comprising: 
a glass substrate (base package substrate 12, “laminate”, multilayer glass cores, [0036]-[0037] comprising:
a first cavity (trench 16, [0038]) positioned within one of the upper glass cladding layer (upper glass core layer of multilayer cores 12) or the lower glass cladding layer; and
a second cavity (trench 16, [0038]) positioned within one of the upper glass cladding layer or the lower glass cladding layer;
a microprocessor (bridge 26, chip, microprocessor CPU, [0035] and [0040]) positioned within the first cavity; and
a micro-electronic component (bridge 26, chip, microprocessor CPU, [0035] and [0040]) positioned within the second cavity.
Sikka teaches the glass substrate (multilayer glass cores 12), but does not teach an upper glass cladding layer; a lower glass cladding layer; a glass core layer fused to the upper glass cladding layer and the lower glass cladding layer, wherein the upper glass cladding layer and the lower glass cladding layer have a higher etch rate in an etchant than the glass core layer.
Hook teaches a glass substrate comprising: an upper glass cladding layer (cladding layer 5, [0079] and [0106]); a lower glass cladding layer (cladding layer 4, [0079] and [0106]); a glass core layer (core layer 3, [0081] and [0106]) fused to the upper glass cladding layer and the lower glass cladding layer, wherein the upper glass cladding layer and the lower glass cladding layer have a higher etch rate in an etchant than the glass core layer (the core layer functions as an etch stop layer, [0046] and fig. 1h).


Regarding claim 2, Sikka does not teach wherein the upper glass cladding layer has a thickness that is different than a thickness of the lower glass cladding layer
Hook teaches wherein the upper glass cladding layer has a desired thickness (“no upper limit for how thick the lower cladding layer 4 can be” and “lower cladding layer 4 in the desired thickness”, [0104] and [0106]).
The above-cited claims differ from the prior art by using various process parameters (such as wherein the upper glass cladding layer has a thickness that is different than a thickness of the lower glass cladding layer). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 3, Sikka teaches the electronic package assembly of claim 1, wherein the micro- electronic component comprises a memory chip positioned within the second cavity (memory, [0035] and fig. 1).
Regarding claim 5, Sikka teaches the electronic package assembly of claim 3, wherein the second cavity is positioned on the upper glass cladding layer (fig. 1).
Regarding claim 10, Sikka does not teach wherein the upper glass cladding layer and the lower glass cladding layer have a photosensitivity that is different than a photosensitivity of the glass core layer.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the base package substrate 12 of Sikka with glass substrate 3 4 5 of Hook in order to ensure “high modal overlap between the fundamental mode of the waveguide and the excitation source (the butt-coupled fiber), b) ensures an even and controlled illumination profile within the sample well, c) ensures better control of the penetration depth of the evanescent field, d) ensures high optical density within the waveguide, which is important for obtaining high enough scattering signal to be detected by a standard camera (microscope or other) or photodetector.” as taught by Hook, [0080].
Regarding claim 11, Sikka teaches the electronic package assembly of claim 1, further comprising:
a plurality of solder bumps (metal connections 24, [0039]) positioned on a single surface of the electronic package assembly; and
a plurality of vias (wiring layers 14, [0036]) extending between the plurality of solder bumps and the microprocessor and between the plurality of solder bumps and the micro-electronic component.


Allowable Subject Matter
Claims 4, 6-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art of record taken along or in combination, fails to teach or reasonably suggests a third cavity, and the electronic package assembly further comprises a second micro-electronic component positioned within the third cavity of the glass substrate (claim 7) and the method further comprises applying the mask to a surface of the lower glass cladding layer, the mask comprising one or more open regions at which the lower glass cladding layer remains uncovered (claim 18).

Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests a plurality of first cavities positioned within one of the upper glass cladding layer or the lower glass cladding layer; and a plurality of second cavities positioned within one of the upper glass cladding layer or the lower glass cladding layer;
a plurality of microprocessors positioned within the plurality of first cavities; and a plurality of micro-electronic components positioned within the plurality of second cavities.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892